DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on Mar. 29, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 03/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 1, 7 and 13: “the first feature being a 
Additionally, claim 24 added material which is not supported by the original disclosure as follows: “wherein the triggering gaze is further defined as when the eye movement remains fixed at the general location for a plurality of times during while monitoring eye movement, the plurality of times being more than a threshold number of times.” Applicant cites ¶0037 of the specification as filed for support; however, there is no reference to “a threshold number of times” or a “plurality of times” in the cited paragraph. Instead, the paragraph states, for example, “a gaze directed to the refrigerator door handle must reach a seven second duration to be sufficient for the system to display other pictures of the refrigerator door handle.” Examiner proposes amending the claim as follows:
24. (Currently amended) The method of claim 1, wherein the triggering gaze is further defined as when the eye movement remains fixed at the general location for a plurality of seconds seconds being more than a threshold number of seconds.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 19 and 24 are objected to because of the following informalities:  
Claim 19: “social media posts; the set of features” should be “social media posts; and 
Claim 24: “a plurality of times during while monitoring eye movement” should be “a plurality of times .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 13 and 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: 
Claims 1, 7 and 13: “the first feature being a social status associated with a person shown in the photograph according to a social media account of the user.” Applicant argues support is in ¶¶0037 and 61; however, “social status” is not found anywhere in the specification; 
24. (New) The method of claim 1, wherein the triggering gaze is further defined as when the eye movement remains fixed at the general location for a plurality of times during while monitoring eye movement, the plurality of times being more than a threshold number of times. Applicant cites 0037 of the specification as filed for support; however, there is no reference to “a threshold number of times” or a “plurality of times” in the cited paragraph. Instead, the paragraph states, for example, “a gaze directed to the refrigerator door handle must reach a seven second duration to be sufficient for the system to display other pictures of the refrigerator door handle.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, 11, 13-14, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karmarkar, et al., (U.S. Patent Application Publication No. 2013/0054622 A1), hereinafter (“Karmarkar”).
Regarding claim 1, Karmarkar discloses a computer-implemented method (method for scoring documents based on attributes of a digital document by eye-tracking data analysis; 0003) comprising: 
monitoring eye movement of a user for a triggering gaze while the user views a set of displayed objects (The eye-tracking data (e.g. can include information about a user's eye movement such as regressions, fixation metrics such as time to first fixation and fixation duration, scan paths, gaze plots, fixation patterns, saccade patterns, pupil sizes, blinking patterns and the like) may indicate a coordinate location (such as an x.y coordinate [i.e., general location] with a time stamp) of a particular visual element of the digital document--such as a particular word in a text field or figure in an image; ¶0005 and Fig. 1),  the triggering gaze being a series of saccades within an area of view such that the eye movement remains fixed at a general location (fixation metrics such as time to first fixation and fixation duration; ¶0005);
determining a first object of the set of displayed objects, the first object being a photograph (FIG. 4 illustrates an example webpage 400 for which a user's eye-tracking data can be monitored. The webpage 400 can include various elements such as 402-408. Each webpage element can include certain attributes. For example, the digital images 402 and 406 can include ALT tags (alt attributes), alternative text, image files names, text labels and/or other metadata that can be analyzed to obtain image attributes; ¶0047);
responsive to determining the focus of the triggering gaze (a particular eye-tracking pattern can be associated with a comprehension difficulty of a word and/or image. Another eye-tracking pattern can indicate a user's interest in a particular image, portion of an image, phrase, etc; 0005), determining, for the first object, a length of time for the triggering gaze to remain fixed before analyzing the first object (elements of the digital document can be matched with corresponding eye-tracking data if the eye-tracking data exceeds a specified parameter a number of regressions within a period, a fixation of a certain duration, a specified saccadic pattern and/or any combination thereof); ¶0026);
responsive to the length of time being met, analyzing the first object for a set of features (attribute(s) of element(s) of interest as indicated by the eye-tracking data can be determined; 0026);
identifying a first feature within the set of features, the first feature being a social status associated with a person shown in the photograph according to a social media account of the user (The search engine can utilized various methods to recognize a user such as cookies, log-in data, facial recognition data, social network data [i.e., social status] and the like, in order to utilized appropriate attribute data associated with the user; 0051 and Fig. 7);
responsive to identifying the first feature (attribute data associated with the user; 0051), searching an object store for a second object including the first feature, wherein the first feature belongs to the set of features (FIG. 7 illustrates an example of an Internet search performed according to an example embodiment after the eye-tracking data of FIG. 5 is obtained); and
displaying the second object having the first feature (A user can view the search query results for the Brian Wilson image search provided in FIG. 7; 0052).
Regarding claim 2, Karmarkar discloses all the limitations of claim 1, as discussed above. Karmarkar also discloses wherein the objects of the set of displayed objects have pre-defined characteristics (the search engine can access the database and/or an index of the database that includes the attributes (`Brian Wilson`, `beard`, `San Francisco`, `sweet`) [i.e., predefined characteristics] of previously analyzed element of interest. The search engine can determine that the user's present search terms `Brian Wilson` match an associated set of attribute terms. The search engine can then use these other terms to sort the search query results and present a list of images that are more relevant to the user's current state (i.e. an interest in Brian Wilson the pitcher); 0051 Fig. 7).
Regarding claim 5, Karmarkar discloses all the limitations of claim 1, as discussed above. Karmarkar also discloses responsive to determining the focus of the triggering gaze (The device displaying the webpage of the results can include an eye-tracking system that obtains eye-tracking data of the user as the user views the search results. As described above, the various methods for obtaining attributes of elements with eye-tracking data that exceeds a certain parameter can be obtained. For example, the user may view the cross necklace around Brian Wilson's neck in image 608 for a greater than a specified period [i.e., a triggering gaze]; 0052), displaying the first object (a cross; 0052) as an emphasized display relative to the display of the set of similar objects (an image recognition algorithm can be performed and the sub-image determined to be a cross. The term `cross` can then be included in the original set of attribute terms used by the search engine with regards to FIG. 7. Thus, a new search result that included a set of images sorted according to the new search terms (and optionally, the values of the eye-tracking data associated with the elements from which the attributes are derived) can be provided; 0052 and Fig. 8 showing the 1st result [i.e., emphasized display]).
Regarding claim 7, Karmarkar discloses all the elements of claim 1 in method form rather than computer-readable storage medium form. Karmarkar also discloses a computer-readable storage medium (a computer readable medium; 0060). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 7.  
Regarding claim 8, Karmarkar discloses all the elements of claim 2 in method form rather than computer-readable storage medium form. Karmarkar also discloses a computer-readable storage medium (a computer readable medium; 0060). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 8.
Regarding claim 11, Karmarkar discloses all the elements of claim 5 in method form rather than computer-readable storage medium form. Karmarkar also discloses a computer-readable storage medium (a computer readable medium; 0060). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 11.
Regarding claim 13, Karmarkar discloses all the elements of claim 1 in method form rather than computer system form. Karmarkar also discloses  a processor set (one or more central processing units (CPU) 1108; 0060); and a computer-readable storage medium (a computer readable medium; 0060) wherein: the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and the program instructions which, when executed by the processor set, cause the processor set to selectively display objects to a user (a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs for performing any one of the above-described processes by means of a computer; 0061). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13.
Regarding claim 14, Karmarkar discloses all the elements of claim 2 in method form rather than computer system form and claim 13, as discussed above. Therefore, the supporting rationale of the rejection to claims 2 and 13 applies equally as well to those elements of claim 14.
Regarding claim 17, Karmarkar discloses all the elements of claim 5 in method form rather than computer system form and claim 13, as discussed above. Therefore, the supporting rationale of the rejection to claims 5 and 13 applies equally as well to those elements of claim 17.
Regarding claim 24, Karmarkar discloses all the limitations of claim 1, as discussed above. Karmarkar also discloses wherein the triggering gaze is further defined as when the eye movement remains fixed at the general location for a plurality of times during while monitoring eye movement, the plurality of times being more than a threshold number of times (the average for a fixation on a web page element may be 0.5 seconds, but the particular user may have a fixation of 1.5 seconds. In this example, a fixation deviation of 0.75 seconds can be set to trigger an attribute acquisition operation [i.e., triggering gaze] that determines the attributes of the web page element and associates them with the particular user in a database; 0055).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar as applied to claim 5 above, and further in view of Josephson, et al., (U.S. Patent Application Publication No. 2017/0139556 A1), hereinafter (“Josephson”).
Regarding claim 6, Karmarkar discloses all the limitations of claim 5, as discussed above. 
However, Liao does not explicitly disclose wherein the emphasized display is a display of the first object larger in size than each display of the other displayed.
In a similar field, Josephson suggests wherein the emphasized display is a display of the first object larger in size than each display of the other displayed (Looking at FIG. 1F, 106g is highlighted in some way here shown in thicker lines as shown in FIG. 1F; 0185).
Therefore, it would have been obvious at the time the invention was filed to incorporate the gazing method Karmarkar with the highlighting as suggested by Josephson. The motivation would be to distinguish and display the selection object. Josephson at ¶0020.
Regarding claim 12, Karmarkar, further in view of Josephson, [hereinafter Karmarkar-Josephson], suggest all the elements of claim 6 in method form rather than computer-readable storage medium form and claim 11, as discussed above. Therefore, the supporting rationale of the rejection to claims 6 and 11 applies equally as well to those elements of claim 12.
Regarding claim 18, Karmarkar discloses all the elements of claim 6 in method form rather than computer system form and claim 17, as discussed above. Therefore, the supporting rationale of the rejection to claims 6 and 17 applies equally as well to those elements of claim 18.


Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar as applied to claim 1 above, and further in view of Amitay, et al., (U.S. Patent Application Publication No. 2020/0120170 A1), [hereinafter Amitay].
Regarding claim 19, Karmarkar discloses all the elements of claim 1, as discussed above. Karmarkar also discloses the set of features includes content depicted in the photo (Fig. 8, the crosses). 
However, Karmarkar does not explicitly disclose wherein: the set of displayed objects are social media posts. 
Amitay suggests wherein: the set of displayed objects are social media posts (the user can change the focus and/or zoom level of the map viewport 621, with social media items surfaced in the map viewport 621 being limited to social media content posted by the target friend user; 0205).
Therefore, it would have been obvious at the time the invention was filed to incorporate the gazing method Karmarkar with the social media posts as suggested by Amitay. The motivation would be to limit items currently displayed. Amitay at ¶0205.
Regarding claim 20, Karmarkar, further in view of Amitay, [hereinafter Karmarkar-Amitay], suggest all the elements of claim 19, as discussed above. Karmarkar also suggests identifying clothing worn by the person depicted in the photo (Fig. 8, Wilson wearing a cross [i.e., clothing] in 2nd result); wherein: the set of features includes the clothing worn by the person (Fig. 8, crosses associated with Wilson).
Regarding claim 21, Karmarkar-Amitay suggest all the elements of claim 19, as discussed above. Amitay also suggests wherein the set of features includes an event at which the photo was taken (The CMS 1224 provides an administration interface enabling operators to manage content, for example by defining various attributes of different place and/or event stories; 0221).
Regarding claim 22, Karmarkar-Amitay suggest all the elements of claim 21, as discussed above. Amitay also suggests wherein the step of determining the set of characteristics includes: retrieving metadata associated with the photo, the metadata identifying the event (The administrator can in such cases, for example, specify that different metadata fields and/or different quality assessment models be used for quality-based content filtering for different geographical areas; 0252).
Regarding claim 23, Karmarkar discloses all the elements of claim 1, as discussed above. Amitay suggests wherein a second feature of the set of features is an image of a social media contact of the user (Friend bitmojis 640 of friend users most frequently contacted by the user who is logged in to the social media client application 104 executing on the client device 102 and by which the map GUI 612 is generated; 0212).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karmarkar references US 2015/0135309 and 2013/0044055 suggest images retrieved from a user or friend’s account in a social network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487